Citation Nr: 1102600	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  94-46 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to December 
1988.

This case has a complex procedural history worth mentioning.  
This appeal to the Board of Veterans' Appeals (Board) is from 
various rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In a June 1994 rating decision, the RO denied the Veteran's claim 
for a disability rating higher than 20 percent for his lumbar 
strain (low back disability) and for a compensable rating for a 
scar on his back.  Parenthetically, the Board notes that the 
adjudication of these claims, particularly the lumbar strain, is 
relevant to this appeal, since they are inextricably intertwined 
with the TDIU claim.

In December 1996, the Board affirmed the RO's decision and 
continued the 20 percent rating for his lumbar strain.  The 
Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a May 1997 order, 
the Court vacated the Board's decision and remanded the case for 
further development and readjudication in compliance with 
directives specified.

In March 1998, to comply with the Court's order, the Board 
remanded this case to the RO for additional development.  In a 
July 1998 decision, the RO increased the rating for the Veteran's 
lumbar strain to 40 percent, effective September 1993.  
Thereafter, in March 1999, the RO denied his claim for a TDIU.  
Upon receiving the case back from the RO for further appellate 
consideration, the Board issued a December 1999 decision denying 
a rating higher than 40 percent for the lumbar strain and for a 
TDIU.  The Veteran appealed that decision to the Court.

In a March 2002 order, the Court vacated that decision and again 
remanded the case to the Board to address inadequacies of the 
record and to address the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.  In June 2003, to comply with 
the Court's order, the Board again remanded this case to the RO.  
The Board remanded the case again in September 2005 so the 
Veteran could be notified of the new rating criteria pertaining 
to the spine.

In July 2008, the Board denied the Veteran's claim for a 
disability rating higher than 40 percent for his lumbar strain, 
as well as other unrelated claims concerning a compensable rating 
for a scar on the left L-5 paraspinal region and entitlement to 
compensation for a heart disability under 38 U.S.C.A. § 1151.  
The Board also remanded the TDIU claim to obtain outstanding 
Social Security Administration (SSA) records.  Therefore, the 
only issue remaining on appeal was for a TDIU.

In a decision dated in February 2009, the Board denied this 
remaining TDIU claim.  The Veteran appealed that decision to the 
Court.  In a memorandum decision dated in July 2010, the Court 
vacated the Board's February 2009 decision and remanded this 
remaining claim to the Board for any necessary further 
development and readjudication in compliance with directives 
specified.

As the Court explained, several other claims the Veteran has 
attempted to re-raise regarding a severe tremor of his right 
upper extremity or hand, heart condition (high blood pressure), 
and service-connected scar were not before the Court, and equally 
are not before the Board.  This is because the Board already 
considered and denied the claim for a compensable rating for the 
scar from lipoma removal in the L5 paraspinal region in an 
October 2008 decision, and the RO already considered and denied 
the claim for service connection for hypertension in an 
April 1993 decision.  And the Veteran did not appeal either of 
those prior decisions.  Claims that have been previously 
considered and denied, either by the RO or the Board, or both, 
and not timely appealed, are resultantly final and binding.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1100, 20.1103, 20.1104 
(2010).  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 
(2006) ("Except as provided by law, when a case or issue has 
been decided and an appeal has not been taken within the time 
prescribed by law, the case is closed, the matter is ended, and 
no further review is afforded."); see also Sutton v. Nicholson, 
20 Vet. App. 419, 424-25 (2006) (holding that, where the 
appellant receives notice of a decision and a fair opportunity to 
appeal it, there is no basis to abate the finality of the 
decision).  Additionally, as the Court further explained, the 
asserted claim of entitlement to service connection for a severe 
tremor of the right upper extremity has never been adjudicated by 
the RO, so the Court and Board also lack jurisdiction to consider 
that claim.  See 38 U.S.C. § 7252(a), 7266(a); see also Jarrell 
v. Nicholson, 20 Vet. App. 326, 331 (2006) (indicating both the 
Court and the Board lack jurisdiction over a claim not first 
presented to and adjudicated by the RO (citing Godfrey v. Brown, 
7 Vet. App. 398, 410 (1995)).

So, as mentioned, the only claim currently before the Board is 
for a TDIU.

To address points noted in the Court's memorandum decision, 
the Board is again remanding this remaining TDIU claim to the RO 
via the Appeals Management Center (AMC).


REMAND

The Veteran claims that he has been unable to work since 1995 
because of his service-connected lumbar strain and, therefore, is 
entitled to a TDIU.

In vacating the Board's prior February 2009 decision denying this 
claim, the Court determined the Board's analysis was deficient 
concerning a favorable August 2008 determination by the Social 
Security Administration (SSA) since the Board had 
mischaracterized this other Federal agency's decision by stating 
it instead was dated in May 2004 and found the Veteran was 
disabled as a result of "his back pain."  Further, the Board 
did not provide adequate reasons and bases in regard to specific 
findings and medical evidence relied upon by the SSA that is 
relevant to the TDIU claim.  As well, the Board failed to comment 
on objective medical evidence that was made part of the record 
subsequent to VA examinations conducted in October 2002 and April 
2003 (the results of which the Board relied heavily on in denying 
the claim), including the Veteran's statements concerning the 
worsening of his service-connected disabilities since those 
evaluations.

In light of the Veteran's contentions of worsening of his 
service-connected disabilities since those VA examinations, which 
admittedly occurred several years ago, he first needs to be 
reexamined to reassess the severity of these conditions.  When, 
as here, a claimant alleges that his service-connected disability 
has worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (indicating that, where the record does not adequately 
reveal the current state of the claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

There are a few additional points worth mentioning, however.  
Because, at least currently, his only compensable service-
connected disability is his low back strain, rated as 40-percent 
disabling, the Veteran does not satisfy the threshold minimum 
rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  This, in 
turn, means that he may only presently receive this requested 
benefit (even if shown to be so entitled) on an extra-schedular 
basis under the alternative provisions of 38 C.F.R. § 4.16(b).  
See also 38 C.F.R. § 3.321(b)(1) and Thun v. Peake, 22 Vet. App. 
111 (2008).  And the Board is precluded from assigning an extra-
schedular rating, including an extra-schedular TDIU, in the first 
instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 
1996).  Rather, this initial consideration is vested in the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).

Accordingly, the TDIU claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for any necessary 
VA examinations to reassess the severity of 
his 
service-connected disabilities - which at 
present are:  1) lumbosacral spondylosis with 
lumbar strain, rated as 40-percent disabling 
since September 15, 1993, and 2) post-
operative scarring from removal of lipoma 
from his paraspinal region, rated as 0-
percent disabling, i.e., noncompensable.  So 
his combined rating for these two service-
connected disabilities since September 15, 
1993, has been 40 percent.

*Medical opinion is especially needed 
concerning whether these service-connected 
disabilities (and only these service-
connected disabilities, unless some other 
disability is also service connected) render 
him incapable of re-entering the work force 
and obtaining and maintaining substantially 
gainful employment given his level of 
education, prior work experience and 
training, etc., and if not considering his 
advancing age or occupational impairment from 
disabilities that are not service connected.

All diagnostic testing and evaluation needed 
to assist in making this important 
determination should be performed.

The examiner must consider the Veteran's 
medical and occupational history in making 
this assessment, so review of the claims file 
is essential.  This longitudinal review of 
the file includes considering the results of 
his prior VA examinations in October 2002 and 
April 2003 addressing employability, but also 
the evidence and records obtained during the 
several years since - particularly those 
from the SSA.

2.  Then, based on the results of this 
additional VA examination and any other 
additional evidence submitted or otherwise 
obtained, readjudicate the TDIU claim - 
including, if necessary, determining whether 
this benefit should be granted on an 
extra-schedular basis under 38 C.F.R. 
§ 4.16(b) if the Veteran still does not 
satisfy the threshold minimum rating 
requirements for this benefit under 
§ 4.16(a).  If this claim is not granted to 
his satisfaction, send him another 
supplemental statement of the case (SSOC) and 
give him an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


